Exhibit 10.1
WARRANT ASSIGNMENT AND ASSUMPTION AGREEMENT
     This WARRANT ASSIGNMENT AND ASSUMPTION AGREEMENT (the “Agreement”) is dated
and effective as of February 26, 2009, by and between Weatherford International
Ltd., a Bermuda exempted company (“Assignor”), and Weatherford International
Ltd., a Swiss joint-stock corporation (“Assignee”).
R E C I T A L S:
     WHEREAS, Assignor is a party to those certain amended and restated warrants
to purchase an aggregate of 12,982,856 common shares of Assignor (each, a
“Warrant” and collectively, the “Warrants”); and
     WHEREAS, pursuant to a share exchange transaction effected by a scheme of
arrangement, in connection with a share exchange agreement, between Assignor and
Assignee, pursuant to which each holder of common shares of Assignor before the
transaction transferred such common shares to Assignee in exchange for the same
number of shares of Assignee (the “Redomestication”), Assignor has become a
direct, wholly-owned subsidiary of Assignee; and
     WHEREAS, pursuant to Section 5(b) of each Warrant, upon consummation of a
Reincorporation Transaction (as defined in the Warrants), which includes the
Redomestication, all of the rights and obligations of Assignor under each
Warrant shall immediately be assigned to Assignee, and the holder of a Warrant
shall thereafter be entitled to receive, in accordance with the terms of such
Warrant, registered shares of Assignee upon exercise of such Warrant; and
     WHEREAS, Assignor desires to assign, transfer and deliver all of its rights
and obligations under each Warrant to Assignee, and Assignee desires to acquire
and assume all such rights and obligations.
AGREEMENT
     NOW THEREFORE, in consideration of the forgoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto covenant and agree as follows:
     1. Assignor hereby assigns, transfers, conveys and delivers to Assignee all
of Assignor’s rights and obligations in and under each Warrant, and Assignee
does hereby accept the same.
     2. Assignee hereby agrees to assume and to pay or perform, or to cause to
be paid or performed (including with respect to the delivery of shares pursuant
to the Warrants, whether delivered by Assignor, Assignee or another subsidiary
of Assignee), promptly as they

 



--------------------------------------------------------------------------------



 



become due, and to indemnify Assignor and its successors and permitted assigns
from and against, all liabilities and obligations of Assignor accruing under
each Warrant.
     3. Effective as of and after the date of this Agreement, each Warrant shall
be read and construed in all respects as if references therein to “Weatherford”
are references to Assignee hereunder.
     4. Assignor represents and warrants that the recitals to this Agreement are
true and correct.
     5. This Agreement is binding upon and shall inure to the benefit of
Assignor and Assignee and their respective legal representatives, successors and
assigns.
     6. Assignor agrees to execute and deliver such instruments, agreements,
certificates and other documents as shall be necessary or appropriate to
effectuate the assignment and assumption contemplated hereby.
     7. This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas.
     8. This Agreement may be executed in two or more counterparts, all of
which, when taken together, shall be deemed to be one original.
[SIGNATURE PAGE FOLLOWS]

-2-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

                  Assignor:    
 
                WEATHERFORD INTERNATIONAL LTD.,         a Bermuda exempted
company    
 
           
 
  By:
Name: /s/ Burt M. Martin
 
Burt M. Martin    
 
  Title: Senior Vice President    
 
                Assignee:    
 
                WEATHERFORD INTERNATIONAL LTD.,         a Swiss joint-stock
corporation    
 
           
 
  By:
Name: /s/ Burt M. Martin
 
Burt M. Martin    
 
  Title: Senior Vice President    

-3-